Exhibit 10.6

Execution Copy

OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is entered into as of March 27, 2019,
among Insurance Capital Group, LLC, a Delaware limited liability company
(“ICG”), Diversus, Inc., a Delaware corporation (“Diversus”), Positive
Physicians Holdings, Inc., a Pennsylvania corporation (“Positive”), and the
additional parties who have executed this Agreement on the signature pages below
(such parties, collectively and together with ICG, the “Positive Shareholders”).

WHEREAS, the parties hereto have agreed that, as part of a transaction to
convert Positive Physicians Insurance Exchange, a Pennsylvania domiciled
reciprocal inter-insurance exchange (“PPIX”), Physician’s Insurance Program
Exchange, a Pennsylvania domiciled reciprocal inter-insurance exchange (“PIPE”),
and Professional Casualty Association, a Pennsylvania domiciled reciprocal
inter-insurance exchange (“PCA”, and collectively with PPIX and PIPE, or each
individually as the context requires, the “Exchanges”) from reciprocal to stock
form, each of Positive and Diversus shall have the option to cause Positive and
Diversus to enter into a merger agreement pursuant to which Diversus will merge
with a wholly owned subsidiary of Positive (“Positive Merger Sub”), on the terms
and subject to the conditions contained herein.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and intending to be legally bound, the parties hereto hereby agree as
follows:

ARTICLE I—OPTIONS

Section 1.1. Option to Cause Merger. Each of (a) Positive, and (b) Diversus
shall have the option, to be exercised in accordance with Section 1.2, to cause
Diversus to merge with Positive Merger Sub (the “Merger”), each shareholder of
Diversus (a “Diversus Shareholder”) receiving either cash or shares of common
stock of Positive in exchange for such Diversus Shareholder’s shares of Diversus
capital stock. The amount of cash or number of shares of common stock of
Positive that each Diversus Shareholder shall receive in the merger for each
share of Diversus common stock or Diversus preferred stock shall be determined
in accordance with Section 1.5.

Section 1.2. Exercise Process. The option described in Section 1.1 may be
exercised, if at all, at any time after either (a) March 27, 2021 until the date
that is four (4) years and six (6) months following the date hereof, or (b) if
earlier than March 27, 2021, the date on which ICG no longer has the right to
appoint a majority of the members of the board of directors of Positive. Such
option may be exercised by either Positive or Diversus giving an irrevocable
written notice (a “Merger Notice”) to the other that the person giving the
Merger Notice is exercising its right to cause Positive and Diversus to enter
into the Merger by a date to be set forth in such Merger Notice, which date
shall not be later than six (6) months following the date of the Merger Notice;
provided that the Merger shall have been approved by the Diversus board of
directors and approved by the required vote of holders of Diversus capital
stock.

Section 1.3. Merger Documents.

(a) Within twenty (20) days following the delivery of a Merger Notice, Positive
shall prepare and deliver to Diversus such documentation as shall be reasonably
required to accomplish the Merger, including without limitation: (i) the
documents necessary to merge Diversus with Positive Merger Sub, including an
agreement and plan of merger that provides that in such merger each Diversus
Shareholder will receive either cash or the number of shares of Positive common
stock as determined in accordance with Section 1.5, (ii) any filings or requests
for consent or approval required by the Pennsylvania Insurance Department or any
other federal or state court, administrative agency or commission or other
governmental authority or instrumentality (collectively “Governmental Agencies”)

 

1



--------------------------------------------------------------------------------

Execution Copy

 

in order to effect the Merger, (iii) a shareholder agreement of Positive to be
entered into by ICG; Diversus management, directors and shareholders who
participated in the Offering; and the owners of Diversus common stock or
preferred stock who have voted to approve the Merger and receive stock of
Positive, and (iv) any board or shareholder resolutions required to approve the
Merger, in each case, on terms and conditions consistent with the terms of this
Agreement (such documentation, the “Merger Documents”). The parties hereto shall
negotiate in good faith to agree upon the Merger Documents, which shall contain
customary and reasonable terms and conditions, within sixty (60) days following
the delivery of a Merger Notice; provided that if the parties cannot agree the
form of the Merger Document by such date, then the Merger Notice shall be deemed
withdrawn and cancelled.

(b) The Merger Documents shall provide that:

(i) (A) it shall be a condition to the closing of the Merger that provision
shall be made for the existing debt of Positive and Diversus and each subsidiary
thereof in existence prior to the Merger to remain in place following the Merger
without triggering a default or other adverse consequence under the terms of
such debt (including, without limitation, the obtaining of consents or waivers
from the applicable lenders, as necessary) and neither Positive nor Diversus
(nor their respective affiliates or subsidiaries prior to the closing of the
Merger) shall be required to guaranty the debt of the other (or its respective
affiliates), and (B) if such condition has not been satisfied prior to the
deadline for the Merger set forth in the Merger Notice, either Positive or
Diversus may terminate the Merger process, in which case the parties shall
abandon the Merger, unless Positive and Diversus agree to waive such condition;
provided, however, that no person may terminate the Merger process if the
applicable condition has not been satisfied as the result of the action or
omission of such person;

(ii) In connection with the Merger, each share of Diversus preferred equity and
option exercisable for Diversus common stock shall be converted into the right
to receive such amount of cash or such number of shares of Positive common stock
as if such share of Diversus preferred stock or option had been converted into
or exercised for shares of Diversus common stock immediately prior to the
effective date of the Merger, and such amount of cash or number of shares shall
be issued to the holders of such preferred shares or options at the closing of
the Merger in exchange for the surrender or other cancellation of such preferred
shares or options; and

(iii) If shares of Diversus capital stock are exchanged for shares of Positive
common stock in connection with the Merger and within five years following the
closing of the Merger no (A) public offering by selling shareholders of
Positive, (B) acquisition of all of the assets or shares of Positive for cash or
marketable securities or (C) the acquisition of all of the shares of Positive
held by Diversus Shareholders for cash or marketable securities (a “Liquidity
Event”) has occurred, the board of Positive will, upon the written request of a
majority of the Diversus Shareholders (measured based upon the shares of
Positive held by such Diversus Shareholders) take such steps are may be
reasonably necessary to cause a Liquidity Event (including, without limitation,
the hiring of an investment bank to conduct such a process).

(c) Diversus agrees to reimburse Positive for fifty percent (50%) of the actual
costs incurred by Positive in preparing the Merger Documentation.

Section 1.4. Determination of Diversus Fair Market Value.

(a) Upon receipt of a Merger Notice, Positive and Diversus shall negotiate in
good faith to determine the fair market value of the common equity of Diversus
(the “Diversus Equity FMV”), and if the merger consideration is to be paid in
shares of Positive common stock, the fair market value of a share of Positive
common stock (the “Positive Share FMV”). If Positive and Diversus cannot

 

2



--------------------------------------------------------------------------------

Execution Copy

 

agree on the Diversus Equity FMV and, if necessary, the Positive Share FMV
within thirty (30) days after the delivery of the Merger Notice, then each party
shall appoint an appraiser (each, an “Appointed Appraiser”). The Appointed
Appraisers shall jointly appoint a third appraiser (the “Neutral Appraiser” and,
collectively with each Appointed Appraiser, the “Appraisers”). Each Appraiser
shall prepare and deliver to each of Positive and Diversus a preliminary report
of the Diversus FMV and, if necessary, the Positive Share FMV, determined in
accordance with this Section 1.4 within forty-five (45) days after such
Appraiser’s appointment. Within ten (10) days after delivery of such preliminary
reports, each of Positive and Diversus shall provide comments on such reports to
the applicable Appraiser. The Appraisers shall incorporate any corrections of
manifest errors raised by Positive and/or Diversus in such comments and shall
incorporate such other comments from Positive and/or Diversus as such Appraisers
deem reasonably appropriate. Within fifteen (15) days after the receipt of
comments from each of Positive and Diversus, each Appraiser shall deliver its
final report of the Diversus Equity FMV and, if necessary, the Positive Share
FMV.

(b) The Diversus Equity FMV shall be the arithmetic average of the Diversus
Equity FMV as determined by the Neutral Appraiser and the Diversus Equity FMV as
determined by the Appointed Appraiser whose value for such company was closest
to the Neutral Appraiser’s value; provided, that if the Diversus Equity FMV as
determined by the Neutral Appraiser is within five percent (5%) of the
arithmetic mean of the Diversus FMVs as determined by the two Appointed
Appraisers, then the Diversus Equity FMV shall be the value as determined by the
Neutral Appraiser; provided further, that if the Diversus Equity FMV as
determined by both Appointed Appraisers is the same, then the Diversus Equity
FMV shall be the value as determined by each Appointed Appraiser. The Diversus
Equity FMV shall be determined by reference to the total enterprise value of
Diversus, as the same would be determined by an informed and willing buyer under
no compulsion to purchase, and an informed and willing seller under no
compulsion to sell, determined in accordance with the attached Exhibit A, less
net indebtedness and all other liabilities, (including all other debt-like
obligations and liabilities and preferred equity to the extent not converted in
the Merger) and adjusted to take into account normalized working capital needs,
in each case, of Diversus and its subsidiaries. For the avoidance of doubt, the
Appraisers shall include in their consideration of the Diversus Equity FMV any
outstanding borrowings and other obligations of Diversus and its subsidiaries.
The Diversus Equity FMV as determined pursuant to this Section 1.4(b) shall be
included in the board of directors of Diversus’ consideration in determining
whether to approve the Merger.

(c) The Positive Share FMV shall be the arithmetic average of the Positive Share
FMV as determined by the Neutral Appraiser and the Positive Share FMV as
determined by the Appointed Appraiser whose value for such company was closest
to the Neutral Appraiser’s value; provided, that if the Positive Share FMV as
determined by the Neutral Appraiser is within five percent (5%) of the
arithmetic mean of the Positive Share FMVs as determined by the two Appointed
Appraisers, then the Positive Share FMV shall be the value as determined by the
Neutral Appraiser; provided further, that if the Positive Share FMV as
determined by both Appointed Appraisers is the same, then the Positive Share FMV
shall be the value as determined by each Appointed Appraiser. The Positive Share
FMV shall be determined by reference to the total enterprise value of Positive,
as the same would be determined by an informed and willing buyer under no
compulsion to purchase, and an informed and willing seller under no compulsion
to sell, determined in accordance with the attached Exhibit A, less net
indebtedness and all other liabilities, (including all other debt-like
obligations and liabilities) and adjusted to take into account normalized
working capital needs, in each case, of Positive and its subsidiaries. For the
avoidance of doubt, the Appraisers shall include in their consideration of the
Positive Share FMV any outstanding borrowings and other obligations of Positive
and its subsidiaries.

(d) The costs of the Appointed Appraiser appointed by the Positive shall be
borne by the Positive Shareholders. The costs of the Appointed Appraiser
appointed by Diversus shall be borne by the Diversus Shareholders. The costs of
the Neutral Appraiser shall be shared equally by the Positive Shareholders, on
the one hand, and the Diversus Shareholders, on the other hand.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

(e) If Diversus and Positive are unable to agree upon whether shares of Diversus
capital stock will be exchange for cash or shares of Positive common stock in
connection with the Merger, then Positive shall have the right to choose, in its
sole discretion, whether the merger consideration will be paid in cash or shares
of Positive common stock, or a combination thereof.

Section 1.5. Merger Consideration to be Received by Diversus Shareholders. Each
Diversus Shareholder shall receive, in the event the merger consideration is to
be paid in cash, an amount equal to the product of (i) the Diversus Equity FMV,
multiplied by, (ii) a quotient, the numerator of which is the number of shares
of Diversus common stock held by such Diversus Shareholder and the denominator
of which is the total number of Diversus shares of common stock and common stock
equivalents outstanding. In the event that the merger consideration is to be
paid in shares of Positive common stock, each Diversus Shareholder shall receive
that number of shares of Positive common stock as is equal to the cash
consideration that would be paid to such Diversus Shareholder pursuant to the
immediately preceding sentence divided by the Positive Share FMV.

Section 1.6. Board and Shareholder Approval.

(a) Following delivery of the Merger Documents and receipt of the determination
of the Diversus FMV and the Positive Share FMV, the boards of directors of
Positive and Diversus shall review and negotiate the Merger Documents in good
faith. When each of Diversus and Positive is reasonably satisfied with the form
and substance of such Merger Documents, it will call and hold a meeting of its
board of directors to consider and vote on approving the Merger Documents and
the terms of the Merger. If approved by both the board of directors of Diversus
and the board of directors of Positive, the respective boards of directors of
Positive and Diversus shall (i) call a special meeting of their respective
shareholders to consider and vote on approving the Merger Documents and the
transactions contemplated by the Merger Documents, and (ii) recommend to their
respective shareholders that such shareholders vote in favor of approval of the
transactions contemplated by the Merger Documents. ICG agrees to cause its
representatives on the board of directors of Positive to vote to approve the
Merger Documents and the transactions contemplated by the Merger Documents and
to vote all shares of voting stock of Positive owned by ICG in favor of
approving the transactions contemplated by the Merger Documents.

(b) If approved by the respective boards of directors and shareholders of
Positive and Diversus, the closing date of the Merger shall be the earlier of
(i) a date which is mutually acceptable to Positive and Diversus and (ii) the
deadline set forth in the applicable Merger Notice; provided, however, that such
closing shall not occur prior to the date that all consents required from
Governmental Agencies have been obtained.

(c) If the merger consideration paid to each Diversus Shareholder for each share
of common stock of Diversus (determined on a fully-diluted basis assuming the
conversion of all preferred equity into common stock and the exercise of all
options for common stock) in connection with the Merger is at least six dollars
($6.00) per share (as adjusted as necessary to take into account any stock
splits, dividends or combinations) and the Diversus directors and/or
shareholders fail to approve such Merger, Positive shall have the right to
terminate this Agreement on written notice to Diversus, following which notice
this Agreement shall terminate and be of no further force or effect; provided,
that if, at the time which such Merger is considered by the Diversus directors
and/or shareholders, Positive or a subsidiary thereof has executed a term sheet
for an acquisition which, if consummated, would have the effect of increasing
the Diversus Equity FMV, then Diversus may by notice to Positive and ICG,
postpone the Merger for up to nine (9) months, in which event the calculation of
the Diversus Equity FMV for such Merger shall be performed as of such later
date.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE II—ASSIGNMENTS; CHANGE OF OWNERSHIP

Section 2.1. Each of the Positive Shareholders and each of the Diversus
Shareholders agrees that such shareholder shall not sell or otherwise assign or
transfer any of its shares in Diversus or Positive, as applicable, unless the
transferee of such shares agrees in writing to be bound by this Agreement and
accepts the assignment of the rights and obligations of such shareholder
hereunder.

Section 2.2. No party to this Agreement may assign any of its rights and
obligations under this Agreement except in the manner set forth in Section 2.1,
without the prior written consent of Positive and Diversus.

ARTICLE III—MISCELLANEOUS

Section 3.1. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (i) on the date delivered
if delivered by hand or by email (provided a hard copy is also delivered
pursuant to clause (ii) or (iii)), (ii) on the third (3rd) Business Day after it
is mailed if mailed by United States registered or certified mail (return
receipt requested) (with postage and other fees prepaid), or (iii) on the day
after it is delivered, prepaid, to an overnight express delivery service
promising next business day delivery that confirms to the sender delivery to the
recipient on such day, as follows:

 

If to ICG, at:  

Insurance Capital Group, LLC

c/o ICG Management, LLC

767 5th Avenue

New York, New York 10153

Attn: Matthew T. Popoli, Craig A. Huff, Jack Sun

Email:mpopoli@insurancecap.com; chuff@reservoircap.com; jsun@insurancecap.com

If to Positive, at:  

Positive Physicians Holdings, Inc.

850 Cassatt Road, Suite 220

Berwyn, PA 19312

Attn: Lewis S. Sharps, M.D.

Email: lsharpsMD@sharpsmd.com

If to Diversus, at:  

Diversus, Inc.

100 Berwyn Park, 850 Cassatt Road,

Suite 220, Berwyn, PA 19312

Attn: Gregory Campbell, Chair

Email: gcampbell@cdvcapital.com

For all other parties   The addresses below their respective signatures

 

5



--------------------------------------------------------------------------------

Execution Copy

 

Section 3.2. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties, or
undertakings other than those set forth or referred to herein, with respect to
the transactions contemplated by this Agreement. This Agreement supersedes all
prior agreements and understandings between the parties with respect to the
subject matter of this Agreement.

Section 3.3. Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania (other
than its rules of conflict of laws to the extent the application of the laws of
another jurisdiction would be required thereby). The state courts of the County
of Philadelphia, Pennsylvania and the United States District Court for the
Eastern District of Pennsylvania shall have the exclusive jurisdiction over any
and all claims, lawsuits and litigation relating to or arising out of this
Agreement, the subject matter hereof or the transactions contemplated hereby.
Each party hereto hereby irrevocably (a) submits to the personal jurisdiction of
such courts over such party in connection with any litigation, proceeding or
other legal action arising out of or in connection with this Agreement, and
(b) waives to the fullest extent permitted by law any objection to the venue of
any such litigation, proceeding or action which is brought in any such court.

Section 3.4. Severability. If any provision of this Agreement or the application
thereof to any Person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 3.5. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which, when taken
together, shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

[Remainder of this page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties have caused this Option Agreement to be duly
executed and delivered as of the date first above written.

 

INSURANCE CAPITAL GROUP, LLC By: ICG Management, LLC, its managing member By:  
/s/ Matthew T. Popoli Name: Matthew T. Popoli Title: CEO DIVERSUS, INC. By:  
/s/ Greg Campbell  

Name: Greg Campbell

 

Title: Chairman

POSITIVE PHYSICIANS HOLDINGS, INC. By:   /s/ Lewis Sharps, M.D.  

Name: Lewis Sharps, M.D.

 

Title: President

LEWIS SHARPS INDIVIDUAL RETIREMENT ACCOUNT By:   /s/ Lewis Sharps, M.D.  

Name: Lewis Sharps, M.D.

Notice Address: 911 Lafayette Road Bryn Mawr, Pa., 19010 lsharpsMD@sharpsmd.com
/s/ Lewis Sharps  

LEWIS SHARPS (Individually)

Notice Address: 911 Lafayette Road Bryn Mawr, Pa., 19010 lsharpsMD@sharpsmd.com

[Signature Page to Option Agreement]